Title: From Thomas Jefferson to Caspar Wistar, 30 April 1805
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir
                     
                     Washington Apr. 30. 05.
                  
                  I have recieved from a scientific gentleman in Copenhagen a box containing 150. pieces of Roman coin in bronze of different sizes from the reign of Augustus to that of Theodosius, comprehending a space of 400. years. though addressed to me personally, I am sure I shall better fulfill the enlarged views of that gentleman by placing them where they may be of more extensive use. I ask permission therefore to deposit them with the American Philosophical society, believing them to be well worthy it’s acceptance. the giver is mr Nicolai Henrich Weinwich Secretary & member of the Royal society of heraldry & genealogy in Denmark Fellow of the Royal society of sciences in Drontheim, & corresponding member of the Northern society of arts & sciences in London; to whom I have written returning him just thanks, & informing him of the disposition I have made of them. Accept my salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. To prevent injury by rubbing I shall send them by water.
                  
               